                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES,                                          :
                                                        :
          Plaintiff,                                    :
                                                        :      Case No. 2:05-cr-192
          v.                                            :
                                                        :      JUDGE SARAH D. MORRISON
REGINALD PURNELL,                                       :
                                                        :
                                                        :
          Defendant.                                    :

                                        OPINION & ORDER
          The Court revoked Mr. Purnell’s supervised release on November 14, 2019. (ECF No.

182.) Mr. Purnell appealed that decision on November 25, 2019. (ECF No. 185.) On February 7,

2020, and at the Sixth Circuit’s direction, Mr. Purnell filed an Application and Affidavit by

Incarcerated Person to Proceed Without Prepayment of Fees (ECF No. 189) for his appeal.

          Mr. Purnell’s application states that he is currently imprisoned and that he does not

receive payment from the correctional facility for participation in any work program. The

application provides that he has no banking account and no assets outside of prison. Mr.

Purnell’s signature appears on the application. Because the application seeks to benefit Mr.

Purnell in the form of removing the filing fee requirement, the Court shall disregard the “under

duress” language above his signature for this motion only. Mr. Purnell is warned, however, that

any such similar notation on future fillings with this Court will be sua sponte struck from the

record.

          Federal Rule of Appellate Procedure 24 requires the party seeking in forma pauperis

status to attach an affidavit that shows in the detail prescribed by Form 4 of the Appendix of

Forms the party’s inability to pay or to give security for fees and costs; claims an entitlement to


                                                   1
redress; and states the issues the party intends to present on appeal. Defendant did not attach an

affidavit claiming an entitlement to redress and stating the issues he intends to present on appeal.

As such, Defendant’s motion (ECF No. 189) is DENIED WITHOUT PREJUDICE to re-filing.

       The Clerk is directed to provide notice to the parties and to the Sixth Circuit Court of

Appeals of this Court’s decision as required by Rule 24(a)(4) of the Federal Rules of Appellate

Procedure.

               IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      JUDGE SARAH D. MORRISON
                                                      UNITED STATES DISTRICT COURT




                                                 2
